Jenkins, Justice,
concurring specially. The ruling of this court in Bradley v. State, supra, is binding unless and until overruled by a full bench. For that reason I concur in the answer given to the certified question of the Court of Appeals. My own views, however, are as follows: The provision of art. 1, see. 1, par. 20, of the constitution (Code, § 2-120), that “the power of the courts to punish for contempt shall be limited by legislative acts,” should be taken to mean that the General Assembly is authorized to limit, in the sense of defining, what particular acts the courts are authorized to punish as for contempt, as well as to define or limit the punishment to be imposed, provided always that in exercising such authority it does not impair or destroy the inherent powers of courts which are necessary to their proper functioning. If this provision of the constitution should be otherwise interpreted, then the courts created by it would be stillborn, and it must not be assumed that the constitution would do the vain and useless thing of creating courts which might be deprived of the right and power to function save at the will and sufferance of any person who might care to challenge their lawful authority. In pursuance of the authority conferred on it by the constitution, the legislature passed the following statute: “The powers of the several courts to issue attachments and inflict summary punishment for contempt of court shall extend only to cases of misbehavior of any person or persons in the presence of said courts or so near thereto as to obstruct the administration of justice, the misbehavior of any of the officers of said courts in their official transactions, and the disobedience or resistance by any officer of said courts, party, juror, witness, or other person or persons to any lawful writ, process, order, rule, decree, or command of the said courts.” Code, § 24-105. As I see it, in enacting this statute the legislature did not impair any necessarily inherent power of the courts. On the contrary, to my mind, it specifically recognized every such necessary, inherent, and, I might say, proper right which any court should and must have in order to fulfill the purposes of its establishment. It may be true that the legislature, in prescribing the limits of judicial power to punish for contempt, could have gone further than it did go, and thus could have enlarged the powers of courts to punish for con*454tempt. This, however, it did not see proper to do, but contented itself by merely recognizing and preserving every power necessarily inherent in the courts by virtue of their constitutional establishment. Having done this, it has expressly forbidden any additional power to be exercised. Thus it is that the statute neither gives nor does it take away. It lets the law governing punishment for contempt stand just as it was when the constitutional provision was enacted, neither adding to what already existed as inherently belonging to the courts created by it, nor attempting any unlawful purpose to take away those already necessarily inherent powers without which no court could function. To limit does not necessarily mean to take from. The statute merely forbids the exercise of any attempted extra-judicial power. It is therefore my opinion that the statute does to this extent limit the power of courts to punish for contempt; and that but for the ruling in Bradley v. State, supra, the certified question should be answered in the affirmative. Mr. Justice Duckworth concurs in this view.'